DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (2016/0315172).								Re claim 1, Wu teaches a method (Figs. 1-7) comprising:			etching a substrate (10) to form a semiconductor fin (12);					forming an isolation structure (16) above the substrate (10) and laterally surrounding the semiconductor fin (12);								forming a fin sidewall structure (36/38) above the isolation structure (16) and on a sidewall (Fig. 4) of the semiconductor fin (12);								recessing ([32], Fig. 5) the semiconductor fin (12) to expose an inner sidewall (Fig. 5) of the fin sidewall structure (36/38); and								growing a source/drain epitaxial structure ([32], 50) on the recessed semiconductor fin (12).
	Re claim 2, Wu teaches the method of claim 1, wherein forming the fin sidewall structure (36/38) comprises: 										forming a blanket dielectric layer (34, Fig. 2) over the semiconductor fin (12); and etching the blanket dielectric layer (Fig. 3) to form the fin sidewall structure (26).
Re claim 3, Wu teaches the method claim 2, wherein etching the blanket dielectric layer comprises tuning a height of the fin sidewall structure ([25-31], Fig. 4). 	
Re claim 5, Wu teaches the method of claim 1, wherein forming the fin sidewall structure (36/38) is such that the fin sidewall structure (36/38) is in contact (Fig. 4) with the isolation structure (16).
Re claim 6, Wu teaches the method of claim 1, further comprising forming a gate structure (20) over the semiconductor fin prior to forming the fin sidewall structure (Fig. 1).													Re claim 7, Wu teaches the method of claim 1, wherein the source/drain epitaxial structure (50) is an n-type epitaxial structure [32].
Claim(s) 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (2016/0315172).	
Re claim 8, Wu teaches a method  (Figs. 1-7) comprising:					etching a substrate (10) to form first (12, “left side”) and second (12, “right side”) semiconductor fins;											forming an isolation structure (16) over the substrate (10) and laterally surrounding the first (12, “left side”) and second (12, “right side”) semiconductor fins;		forming fin sidewall structures (36/38) on opposite sides of the first semiconductor fin (12, “left side”);										recessing ([32], Fig. 5) the first semiconductor fin (12, “left side”) after forming the fin sidewall structures (36/38); and									forming a first source/drain epitaxial structure ([32], 50, “left side”) over the recessed first semiconductor fin (12, “left side”) and in contact with the isolation structure (16).
Re claim 9, Wu teaches the method of claim 8, wherein the first source/drain epitaxial structure (50) is an n-type epitaxial structure [32].
Re claim 10, Wu teaches the method of claim 8, wherein forming the first source/drain epitaxial structure (50) is such that a height of the first source/drain epitaxial structure (50) is greater than a height (Fig. 7) of the fin sidewall structures (36/38).												Re claim 11, Wu teaches the method of claim 8, wherein forming the first source/drain epitaxial structure is such that a maximum width of the first source/drain epitaxial structure is greater than a maximum width of the first semiconductor fin (Fig. 6).
Re claim 12, Wu teaches the method of claim 8, wherein the fin sidewall structures are dielectric materials [22].
Re claim 13, Wu teaches the method of claim 8, wherein forming the fin sidewall structures is such that the fin sidewall structures are in contact with the isolation structure (Fig. 4).
Re claim 14, Wu teaches the method of claim 8, further comprising: 		recessing the second semiconductor fin (12, “right side”) after forming the fin sidewall structures (36/38); and 										forming a second source/drain epitaxial structure (50, “right side) over the recessed second semiconductor fin (12, “right side”).
Claim(s) 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (2016/0315172).	
Re claim 15, Wu teaches a semiconductor device (Fig. 7) comprising:			a semiconductor fin (12) extending from a substrate (10);					a source/drain epitaxial structure (50) over the semiconductor fin (12);			an isolation structure (16) over the substrate (10) and laterally surrounding the semiconductor fin (12);										a first fin sidewall structure (36) on a first sidewall (left side) of the source/drain epitaxial structure (50) and spaced apart from the semiconductor fin (12); and 		a second fin sidewall structure (38) on a second sidewall (right side) of the source/drain epitaxial structure (50) and spaced apart from the semiconductor fin (12).	Re claim 16, Wu teaches the semiconductor device of claim 15, wherein a height of the first fin sidewall structure (36) is lower than a height (Fig. 7) of the source/drain epitaxial structure (50).
Re claim 17, Wu teaches the semiconductor device of claim 16, wherein a height of the second fin sidewall structure (38) is lower than a height (Fig. 7) of the source/drain epitaxial structure (50).
Re claim 18, Wu teaches the semiconductor device of claim 15, wherein the first and second fin sidewall structures (36, 38) are in contact with the isolation structure (16).
Re claim 19, Wu teaches the semiconductor device of claim 15, wherein the source/drain epitaxial structure (50) is an n-type epitaxy structure [32].
Re claim 20, Wu teaches the semiconductor device of claim 15, wherein the source/drain epitaxial structure (50) is in contact with the isolation structure (16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2016/0315172) in view of the following reasons.
	Re claim 4, Wu teaches the method of claim 3, 						yet remains explicitly silent to wherein tuning the height of the fin sidewall structure is such that the height of the fin sidewall structure and a height of the semiconductor fin satisfy a condition: 0.1 ≤(H1/H2)≤ 0.5, wherein H1 is the height of the fin sidewall structure and H2 is the height of the semiconductor fin.
However, Applicant has not shown wherein tuning the height of the fin sidewall structure is such that the height of the fin sidewall structure and a height of the semiconductor fin satisfy a condition: 0.1 ≤(H1/H2)≤ 0.5, wherein H1 is the height of the fin sidewall structure and H2 is the height of the semiconductor fin has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 					Therefore, it would have been obvious to adjust heights of the fin sidewall structure and semiconductor fin so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.							If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/29/22